76 U.S. 659 (____)
9 Wall. 659
DOWNHAM
v.
ALEXANDRIA.
Supreme Court of United States.

*660 Mr. D.L. Smoot, in support of the motion to dismiss, contended that the act in question was unconstitutional. Messrs. G.W. Brent and C.W. Wattles, contra.
The CHIEF JUSTICE delivered the opinion of the court.
The act of February, 1867, extends the limitation upon appeals to all cases where original judgments of the Circuit Court are fully sustained by the judgment of the District Court, and where the amount in controversy does not exceed *661 the legislative limit. And the case before us, though not excluded from the appellate jurisdiction of the Court of Appeals by the Constitution, seems to be excluded by this act. The only question, then, is whether this act of the legislature is in conflict with the constitution of the State. And we perceive no conflict. The legislature, then, having thought fit to make the judgment of the District Court in this case final and without appeal, that court is, for this case, the highest court in which the decision could be made; and the writ of error is, therefore, warranted by the act of Congress, and regular. Motion to dismiss must be
DENIED.